Cite as 2016 Ark. App. 244


                ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                      No. CV-15-548
                                               Opinion Delivered   May 4, 2016

NINETEEN THOUSAND EIGHT                        APPEAL FROM THE HOT SPRING
HUNDRED NINETY-FOUR                            COUNTY CIRCUIT COURT
DOLLARS ($19,894.00) IN                        [NO. 30CV-13-170-1]
AMERICAN CURRENCY AND
GUILLERMO GARCIA ESPINOZA                      HONORABLE CHRIS E WILLIAMS,
                                               JUDGE
                         APPELLANTS
                                               APPEAL DISMISSED WITH PREJUDICE
V.

STATE OF ARKANSAS
               APPELLEE


                            DAVID M. GLOVER, Judge

       This appeal involves the forfeiture of $19,894 in cash seized from Guillermo

Espinoza’s vehicle on July 17, 2013, pursuant to a traffic stop. On September 12, 2013, the

State filed an in rem complaint against Espinoza and the passenger in his car, Priscilla

Hernandez, seeking forfeiture of the money pursuant to Arkansas Code Annotated section

5-64-505. On October 30, 2013, Espinoza filed his verified answer. Hernandez did not

claim an interest in the money and did not file a verified answer to the complaint. On May

21, 2014, the State filed a motion to dismiss the forfeiture action, explaining it had decided

not to pursue a forfeiture and requesting dismissal of the case without prejudice. The trial

court denied the motion, and a forfeiture hearing was held on June 26, 2014. On September

30, 2014, the trial court entered an order granting forfeiture to the State.
                                 Cite as 2016 Ark. App. 244

       On October 30, 2014, Espinoza filed a motion for reconsideration. The State

responded on December 1, 2014, and, on the same day, the trial court denied the motion 1

in an order that provided “The Defendant’s Motion to Reconsider is denied and without

merit.” Espinoza filed his notice of appeal on December 30, 2014, stating he was appealing

the December 1, 2014 decision denying his motion for reconsideration and “granting

forfeiture to the State.” He raises three points of appeal, contending the trial court 1) abused

its discretion in denying the motion for order of dismissal because it was made before the

case was submitted for final decision, and the State had an absolute right to dismiss pursuant

to Arkansas Rule of Civil Procedure 41(a); 2) should have found that his continued

detention violated the Fourth Amendment to the Arkansas Constitution and Rule 3.1 of

the Arkansas Rules of Criminal Procedure; and 3) clearly erred in granting forfeiture because

the State failed to prove by a preponderance of the evidence that the seized currency was

used or intended to be used to facilitate a violation of Arkansas Code Annotated section 5-

64-505. These are the same arguments he asserted in his motion for reconsideration.

Though we sua sponte raise issues determining our court’s jurisdiction to hear an appeal, in

this case, the issue was also raised by the State in its responsive brief; there the State

contended we are without jurisdiction to hear this appeal because Espinoza failed to timely

file his notice of appeal. We agree with the State and dismiss this appeal with prejudice.

       In responding to the State’s jurisdictional challenge, Espinoza takes the position that

because forfeiture actions are quasi-criminal in nature, Rule 33.3 of the Arkansas Rules of

Criminal Procedure is more applicable than Rule 4 of the Arkansas Rules of Appellate


       1
           November 30, 2014, fell on a Sunday.
                                               2
                                  Cite as 2016 Ark. App. 244

Procedure-Civil. Rule 33.3 provides in pertinent part, “All post-trial motions or

applications for relief must be filed within thirty days after the date of entry of judgment,” and

“[u]pon the filing of a post-trial motion or application for relief in the trial court, the time

to file a notice of appeal shall not expire until thirty (30) days after the disposition of all

motions or applications.” (Emphasis added.) Espinoza states his motion for reconsideration

was filed within thirty days of the forfeiture order, and his notice of appeal was filed within

thirty days after the trial court’s denial of his motion. He then asks us to analyze any

jurisdictional issues in this appeal under the rules of criminal procedure because this civil-

forfeiture case is more criminal than civil in nature. Our court has long held that the rules

of civil procedure apply to judicial-forfeiture proceedings; we are not convinced our

position on this issue should change. See, e.g., Mitchell v. State, 94 Ark. App. 304, 229 S.W.3d
583 (2006); In re One 1995 Ford Searcher Jamboree, 76 Ark. App. 522, 69 S.W.3d 442 (2002).

       Because we determine our jurisdiction to hear an appeal, we do not rely entirely

upon the parties’ analysis of the issue. Here, Espinoza’s posttrial motion was styled “Motion

to Reconsider.” It made no reference to which procedural rule it was based upon. Motions

are to be liberally construed, and we are not blinded by titles; rather, we look to the

substance of motions to ascertain what they seek. Stickels v. Heckel, 2009 Ark. App. 829, 370
S.W.3d 857. Espinoza’s motion to reconsider made three basic arguments, challenging the

trial court’s denial of the State’s motion to dismiss, challenging the trial court’s determination

that the length of time Espinoza was detained pursuant to the traffic stop did not violate the

Fourth Amendment to the Arkansas Constitution or Rule 3.1 of the Arkansas Rules of

Criminal Procedure, and challenging the trial court’s finding of fact that the seized currency

                                                3
                                 Cite as 2016 Ark. App. 244

was used or intended to be used to facilitate a violation of Arkansas Code Annotated section

5-64-505. His prayer for relief in the motion provided, “WHEREFORE, Claimant,

Guillermo Garcia Espinoza, respectfully requests that this Court reconsider its ruling in

holding the $19,894.00 forfeitable; deny the State’s petition to forfeit the $19,894.00; and

enter an order stating that the money is not forfeitable and should be returned to the

defendant/claimant immediately, with interest at 6% from the date of seizure.” In his

December 30, 2014 notice of appeal, Espinoza stated he was appealing from the December

1, 2014 decision denying his motion for reconsideration “and granting forfeiture.” As noted

at the outset of our opinion, the December 1, 2014 order simply denied Espinoza’s motion

for reconsideration; forfeiture was granted in the September 30, 2014 order.

        Rule 4 of the Arkansas Rules of Appellate Procedure—Civil provides in pertinent

part:

              (a) Time for Filing Notice of Appeal. Except as otherwise provided in
                  subdivision (b) and (c) of this rule, a notice of appeal shall be filed within
                  (30) days from the entry of the judgment, decree or order appealed from.
                  A notice of cross-appeal shall be filed within ten (10) days after receipt of
                  the notice of appeal, except that in no event shall a cross-appellant have
                  less than thirty (30) days from the entry of the judgment, decree or order
                  within which to file a notice of cross-appeal. A notice of appeal filed after
                  the circuit court announces a decision but before the entry of the
                  judgment, decree, or order shall be treated as filed on the day after the
                  judgment, decree, or order is entered.

              (b) Extension of Time for Filing Notice of Appeal.

              (1) Upon timely filing in the circuit court of a motion for judgment
                 notwithstanding the verdict under Rule 50(b) of the Arkansas Rules of
                 Civil Procedure, a motion to amend the court’s findings of fact or to make
                 additional findings under Rule 52(b), a motion for a new trial under Rule
                 59(a), or any other motion to vacate, alter, or amend the judgment made no later
                 than 10 days after entry of judgment, the time for filing a notice of appeal

                                               4
                                  Cite as 2016 Ark. App. 244

                    shall be extended for all parties. The notice of appeal shall be filed within
                    thirty (30) days from entry of the order disposing of the last motion
                    outstanding.

(Emphasis added.) Pursuant to our rules of appellate procedure—civil, the only way to

extend the thirty-day time limit for filing a notice of appeal from the judgment proper under

the circumstances presented here would be to file one of the motions listed under subsection

(b)(1) within ten days after the forfeiture judgment was entered. Regardless of the fact that

the posttrial motion filed by Espinoza was merely styled “Motion for Reconsideration” and

did not specifically request a new trial, we have determined that it constitutes either a Rule

59 motion, or that it falls within the category of “any other motion to vacate, alter, or

amend the judgment” under Rule 4, and it was not filed within ten days from the date the

judgment was entered. 2 Consequently, he does not benefit from the extension outlined in

Rule 4(b)(1) to challenge the September 30, 2014 order granting forfeiture; when he

eventually filed his notice of appeal on December 30, 2014, it was well beyond the thirty-

day time limitation for filing a notice of appeal from the forfeiture order itself.



       2
           Rule 59 of the Arkansas Rules of Civil Procedure provides in pertinent part:

       (a) Grounds. A new trial may be granted to all or any of the parties and on all or part
           of the claim on the application of the party aggrieved, for any of the following
           grounds materially affecting the substantial rights of such party: . . . (6) the
           verdict or decision is clearly contrary to the preponderance of the evidence or is
           contrary to the law; . . . (8) error of law occurring at the trial and objected to
           by the party making the application.

       (b) Time for Motion. A motion for a new trial shall be filed not later than 10 days
           after the entry of judgment.




                                                5
                                 Cite as 2016 Ark. App. 244

       Espinoza is not helped by the fact that his December 30, 2014 notice of appeal

specifically designates the December 1, 2014 order denying his motion for reconsideration

as the order from which he is appealing. We have determined that his motion was, in

substance, one that should have been filed within ten days from the September 30, 2014

order granting forfeiture; therefore, the motion was untimely, and the trial court was

without jurisdiction to entertain it. See, e.g., White v. White, 2014 Ark. App. 594 at 6, 446
S.W.3d 635, 638 (“Because [the] purported Rule 60 motion was in actuality a Rule 59

motion and was not filed within ten days of the divorce decree, the motion was untimely

and the trial court was without jurisdiction to entertain it.”).

       We find no basis for exercising our jurisdiction in this appeal.

       Appeal dismissed with prejudice.

       GRUBER, J., agrees.

       BROWN, J., concurs.

       WAYMOND M. BROWN, Judge, concurring. Although I agree that our court is

procedurally barred from hearing this appeal, I write separately because, after exhaustive

research and effort, I cannot see why the trial judge would decide to follow through with

the forfeiture of Mr. Espinoza’s $19,894, when the charging agency moved to dismiss

without prejudice believing it lacked the evidence to confiscate the money. Pursuant to

Arkansas Rule of Civil Procedure 41(a), a plaintiff in a civil suit may move to dismiss an

action without prejudice before submission of the case to the trial court. Here, despite Mr.

Espinoza’s request for a ruling on the State’s motion to dismiss the forfeiture, the trial judge

withheld his ruling in order to receive a transcript of a conversation between Mr. Espinoza,

                                               6
                                 Cite as 2016 Ark. App. 244

his co-defendant, and, at times, the arresting officer, after the cash had been found and Mr.

Espinoza had been detained in the back of a patrol car. The transcript was received by the

trial court. In his order, the judge noted statements such as, “What are we going to do?

They just found the money,” and “Please don’t find it, please don’t find it” in determining

that both Mr. Espinoza and his companion “knew that this illicit money was hauled down

the road.” Absent from the same order was the obvious language barrier that existed

between Mr. Espinoza and the arresting officer, the officer’s insistence that he had been a

state trooper for sixteen years and there was only one reason someone would carry that

much cash in his vehicle, the officer’s apparent refusal to be shown text messages between

Mr. Espinoza and the person from whom he said he wished to buy a truck, or even Mr.

Espinoza’s companion’s statement, “You didn’t tell me you had that money. You just told

me we were coming to buy a truck.”

       Meanwhile, Mr. Espinoza presented the trial court with numerous paychecks from

various construction jobs, as well as tax documents evidencing his argument that the money

was lawfully earned. Nevertheless, the trial judge ordered forfeiture of the nearly $20,000.

In response to Mr. Espinoza’s motion for reconsideration, the judge simply stated, “The

Defendant’s Motion to Reconsider is denied and without merit.” He gave no further

explanation. I am of the belief that unsubstantiated suspicions are not just cause for

circumventing established judicial practices.

       I concur.

       Pamela Epperson Panasiuk, for appellant.

       Leslie Rutledge, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.

                                                7